Judgment unanimously modified on the law and on the facts, to the extent of reversing the judgment in favor of plaintiff-respondent as against defendant-appellant William L. Crow Construction Company on the ground of the excessiveness of the verdict and ordering a new trial as to said defendant-appellant and, as so modified, the said judgment is affirmed, with costs to the defendant-appellant against the plaintiff-respondent and to the third-party defendant-respondent against defendant-appellant, unless the plaintiff stipulates to reduce the verdict to the sum of $25,000, in which event the judgment, as so modified, is affirmed, with costs to the defendant-appellant against the plaintiff-respondent and to the third-party defendant-respondent against defendant-appellant. It does not appear from the record that the later knee injuries of which plaintiff complained were proximately caused by the accident, and a verdict which obviously includes compensation therefor is, to that extent, against the weight of the credible evidence. Settle order. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.